19-01325-smb       Doc 29     Filed 01/04/21 Entered 01/04/21 11:59:52             Main Document
                                           Pg 1 of 2


Brett Van Benthysen
Reitler Kailas & Rosenblatt LLC
885 Third Avenue, 20th Floor
New York, New York 10022
(212) 209-3050

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------- x
 In re                                                     : Chapter 7
                                                           :
 RICK ALAN DAVIDSON,                                       : Case No. 19-11486-SMB
                                                           :
                                    Debtor.                :
-------------------------------------------------------- x
 RICK ALAN DAVIDSON,                                       :
                                                           :
                                    Plaintiff,             :
                                                           :
v.                                                         : Adv. Pro. No. 19-01325-SMB
                                                           :
JEFFRIES GROUP LLC and JEFFRIES, LLC, :
                                                           :
                                    Defendants.
-------------------------------------------------------- x


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE THAT Brett Van Benthysen, an attorney admitted to practice in

this Court, hereby appears as counsel on behalf of Rick Alan Davidson, in the above-captioned

action and respectfully requests that all pleadings, notices, orders, correspondence and other papers

filed in connection with the action be served on the undersigned.



 Dated: January 4, 2020                         Respectfully submitted,
19-01325-smb   Doc 29   Filed 01/04/21 Entered 01/04/21 11:59:52      Main Document
                                     Pg 2 of 2



                                      REITLER KAILAS & ROSENBLATT LLC

                                      By:    s/ Brett Van Benthysen
                                            Brett Van Benthysen
                                            Reitler Kailas & Rosenblatt LLC
                                            885 Third Avenue, 20th Floor
                                            New York, New York 10022
                                            (212) 209-3050
                                            bvanbenthysen@reitlerlaw.com
                                            Attorneys for Rick Alan Davidson
